          Case 2:20-cv-05580-CFK Document 3 Filed 11/17/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FCS CAPITAL LLC, et al                      :
                                            :             CIVIL ACTION
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOSHUA L. THOMAS                            :             NO.: 20-cv-05580
Esquire                                     :
                                       ORDER

             AND NOW, this 17TH day of NOVEMBER 2020, in accordance with the

court’s procedure for assignment of a United States Magistrate Judge to certain

istrict Court Judges on a rotating basis, it is hereby,

             ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Richard A. Lloret.


                                                FOR THE COURT:


                                                JUAN R. SÁNCHEZ
                                                Chief Judge


                                                ATTEST:


                                                ________________________
                                                KATE BARKMAN
                                                Clerk of Court
